Title: To James Madison from William C. C. Claiborne, 9 March 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans, March 9, 1808

The enclosures No. 1, 2, 3 and 4, furnish a correspondence between Messrs. Duncan, Gurley, governor Folch and myself, relative to the accusations exhibited against general James Wilkinson, and are now transmitted to you for the purpose of being laid before the court of enquiry, if you should think proper.  I have the honor to be, Sir, Very respectfully, Your most obt. servt.

William C. C. Claiborne


The original letter from governor Folch is forwarded.


W. C. C. C.

